DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 8/19/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 31 recites when there are overlapping symbols, one or more symbols is configured to be used for ACK/NACK.  The specification appears to lack support for such a claim.  The Examiner notes that paragraph 131 of the published specification teaches that when DL flexible symbols overlapping symbols used for ACK/NACK, the transmission of the ACK/NACK is cancelled.  Thus when there are overlapping symbols, it appears anything with ACK/NACK is cancelled and not used for transmitting ACK/NACK as claimed.
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, 13-15, 17, 19-22, 24, 27-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Intel “Remaining detail on GC PFDCCH and dynamic SFI” published 2018 hereinafter “Intel”.

Regarding claims 1, 15 and 22, Intel teaches a method of a UE, a base station and a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
receive a first indication of a configured communication for a first set of symbols (Downlink RRC signaling; Page 4 proposal 3); 
detect a second indication associated with a second set of symbols (Uplink RRC signaling; Page 4 proposal 3); 
determine that a direction of the configured communication is different from an indicated direction for the second set of symbols, the second set of symbols at least partially overlapping the first set of symbols (Page 4 Proposal 3 talks about uplink and downlink signaling (different directions) wherein the RRC UL/DL are configured for the same symbol (i.e. overlapping)); 
cancel the configured communication based at least in part on the determination that the direction of the configured communication is different from the indicated direction for the second set of symbols (Page 4 Proposal 3 talks about cancelling the downlink transmission which is also dependent on prioritization); and
wherein the configured communication is cancelled based on the PHY priority of the configured communication being equal to or lower than a PHY communication scheduled with the indicated direction for the second set of symbols (Page 4 Proposal 3 talks about cancelling the downlink transmission which is also dependent on prioritization.  Here there is an example of the DL (configured) being lower priority and thus cancelled because the prioritization of the DL is lower than that of the UL (a scheduled communication).  This is viewed as a “lower PHY priority” as claimed).

Regarding claims 3 and 24, Intel teaches the configured communication is cancelled based on the PHY priority of the configured communication is a low priority (Page 4 Proposal 3 talks about cancelling the downlink transmission which is also dependent on prioritization.  Here there is an example of the DL (configured) being lower priority and thus cancelled.  This is viewed as a “low PHY priority” as claimed).

Regarding claims 6, 20 and 27, Intel teaches a downlink direction for the configured communication and uplink/flexible direction for the second set of symbols (Page 4 Proposal 3 talks about DL/UL communications. Further there is also mention of the SFI indicating “flexible”).

Regarding claims 7, 21 and 28, Intel teaches an uplink direction for the configured communication and downlink/flexible direction for the second set of symbols (Page 4 Proposal 3 talks about DL/UL communications.  The DL/UL can be interchanged as to reading on the configured communication. Further there is also mention of the SFI indicating “flexible”).

Regarding claim 8, Intel teaches a method and a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
receive a first indication of a configured communication for a first set of symbols (Downlink RRC signaling; Page 4 proposal 3); 
detect a second indication associated with a second set of symbols (Uplink RRC signaling; Page 4 proposal 3); 
determine that a direction of the configured communication is different from an indicated direction for the second set of symbols, the second set of symbols at least partially overlapping the first set of symbols (Page 4 Proposal 3 talks about uplink and downlink signaling (different directions) wherein the RRC UL/DL are configured for the same symbol (i.e. overlapping)); 
communicating the configured communication based at least in part on a physical layer (PHY) priority of the configured communication and based at least in part on the determination that the direction of the configured communication is different from the indicated direction for the second set of symbols (Page 4 Proposal 3 talks about prioritizing the transmissions for the DL and UL.  There is other mention of cancelling in certain scenarios as well.  Thus, one can see that the system communicates the configured communication based on the PHY priority as claimed); and 
wherein the configured communication is communicated based on the PHY priority of the configured communication being higher than a PHY communication scheduled with the indicated direction for the second set of symbols (Page 4 Proposal 3 talks about communicating based on prioritization of the downlink transmission and uplink transmission.  Here there is an example of the UL (configured) being higher priority because it is communicated and the downlink is cancelled.

Regarding claim 10, Intel teaches the configured communication is communicated based on the PHY priority of the configured communication is a low priority (Page 4 Proposal 3 talks about communicating based on prioritization of the downlink transmission and uplink transmission.  Here there is an example of the UL (configured) being higher priority because it is communicated and the downlink is cancelled.  This is viewed as not a “low PHY priority” as claimed).

Regarding claim 13, Intel teaches a downlink direction for the configured communication and uplink/flexible direction for the second set of symbols (Page 4 Proposal 3 talks about DL/UL communications. Further there is also mention of the SFI indicating “flexible”).

Regarding claim 14, Intel teaches an uplink direction for the configured communication and downlink/flexible direction for the second set of symbols (Page 4 Proposal 3 talks about DL/UL communications.  The DL/UL can be interchanged as to reading on the configured communication. Further there is also mention of the SFI indicating “flexible”).

Regarding claim 17, Intel teaches the direction for the second set of symbols is permitted to be different than the configured communication when the PHY priority of the configured communication is a low priority (Page 4 Proposal 3 talks about the downlink and uplink (different dirrections) transmission which is also dependent on prioritization.  Here there is an example of the DL (configured) being lower priority.  This is viewed as a “low PHY priority” as claimed and thus one can see based on priority, the system can have uplink and downlink (different directions)).

Regarding claim 19, Intel teaches the direction for the second set of symbols is permitted to be different than the configured communication when the PHY priority of the configured communication is equal to or lower than a PHY priority of the communication scheduled with the direction of the second set of symbols (Page 4 Proposal 3 talks about the downlink and uplink (different directions) transmission which is also dependent on prioritization.  Here there is an example of the DL (configured) being lower priority.  This is viewed as a “low PHY priority” as claimed and thus one can see based on priority, the system can have uplink and downlink (different directions)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 16, 18, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Panteleev et al. “Panteleev” US 2022/0123902.

Regarding claims 2, 16 and 23, Intel teaches the use of DCI format 2 and SFI; however, Intel does not expressly disclose the second indication is a SFI including in DCI.  Panteleev teaches that SFI is carried by DCI format 2; Paragraph 56.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include the SFI is included in the DCI as taught by Penteleev.
	One would be motivated to make the modification such that the SFI can indicate whether or not there are overlapping symbols in the system for communication as taught by Penteleev; Paragraph 56.

Regarding claims 4, 18 and 25, Intel teaches the use of grants associated with the uplink scheduling (second set of symbols); however, Intel does not expressly disclose dynamic grants.  Panteleev teaches dynamic and configured grants; Paragraph 37.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include dynamic grants as taught by Panteleev.
	One would be motivated to make the modification such that repetitions that are scheduled by the dynamic grants can be terminated for the same transport block if needed; Panteleev Paragraph 37.

Regarding claim 9, Intel teaches the use of DCI format 2 and SFI; however, Intel does not expressly disclose the second indication is a SFI including in DCI.  Panteleev teaches that SFI is carried by DCI format 2; Paragraph 56.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include the SFI is included in the DCI as taught by Penteleev.
	One would be motivated to make the modification such that the SFI can indicate whether or not there are overlapping symbols in the system for communication as taught by Penteleev; Paragraph 56.

Regarding claim 11, Intel teaches the use of grants associated with the uplink scheduling (second set of symbols); however, Intel does not expressly disclose dynamic grants.  Panteleev teaches dynamic and configured grants; Paragraph 37.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include dynamic grants as taught by Panteleev.
	One would be motivated to make the modification such that repetitions that are scheduled by the dynamic grants can be terminated for the same transport block if needed; Panteleev Paragraph 37.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Jung et al. “Jung” US 2020/0322971.

Regarding claim 29, Intel does not disclose the channel is a CSI-RS or PDSCH for SPS URLLC communications; however, Jung teaches that the communication channel can be a URLLC SPS PDSCH; Paragraphs 38-39.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include a channel being a PDSCH for SPS URLLC as taught by Jung.
	One would be motivated to make the modification such that the system can send multiple HARQ-ACK transmissions as well as cancel non-URLLC transmission as necessary as taught by Jung; Paragraphs 35 and 38.

Regarding claim 30, Intel does not disclose the one or more symbols associated with the second set of symbols partially overlapping the first to be used for ACK/NACK; however, Jung teaches that the communication channel can be a URLLC SPS for ACK/NACK; Paragraphs 38-39 and 45.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include a channel being an ACK/NCAK for SPS URLLC as taught by Jung.
	One would be motivated to make the modification such that the system can send multiple HARQ-ACK transmissions as taught by Jung; Paragraphs 38-39.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Han et al. “Han” US 2020/0367254.

Regarding claim 31, Intel does not disclose the one or more symbols associated with the second set of symbols partially overlapping the first to be used for ACK/NACK; however, Han teaches when symbols overlap, part of the overlapping symbols are used to send Ack messaging; Paragraphs 51-55.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include configuring overlapping symbols to use ACK as taught by Han.
	One would be motivated to make the modification such that the system can properly acknowledge scheduling requests as taught by Han; Paragraphs 51-55.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues the prior art, Intel, does not teach or suggest the subject matter of now cancelled claim 5.  In particular applicant argues the prior art does not teach cancelling based on the communication being equal to or lower than a PHY priority because Intel teaches a channel/signal that has the same direction as a DL/UL configuration and a channel without the same direction is cancelled.  Applicant concludes that Intel thus fails to teach cancelling a channel/signal based on a priority of the channel/signal because the cancellation takes place based on the direction of the channel/signal being aligned.
At the outset, the Examiner notes there was no agreement in the interview with respect to the Intel reference not disclosing canceling a channel/signal based on a priority as argued by the Applicant on page 12.
Regarding the claim language, the claim states cancelling a configured communication when a PHY priority of the communication is equal to or lower than a PHY priority of a scheduled communication with the direction for the second set of symbols.  The claims do not define what the priority is referring to in terms of what the PHY priority is relating to.  Therefore, using broadest reasonable interpretation, as long as one communication is prioritized over another, the prior art will properly read on the claim language.
Intel teaches, on Page 4 Proposal 3, a communication is received and another signal which is aligned with the received information is prioritized while other signals/channels are cancelled.  Thus one can see there is a prioritization given to the signals/channels which causes a cancellation to occur or not.  In this example, the DL signal/communication (configured) has a lower priority and thus cancelled because the prioritization of the DL is lower than that of the UL (a scheduled communication).  This is viewed as a “lower PHY priority” as claimed).  The Examiner suggests defining what the PHY layer priorities are to better differentiate the claims over the cited art of record.  The Examiner further suggests adding amendments as discussed in the interview on 7/22/2022

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419